F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                      January 19, 2006
                          FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

    JAMES L. BROOKS,

            Plaintiff-Appellant,

     v.                                                No. 05-3018
                                               (D.C. No. 04-CV-2209-KHV)
    HENRY E. COUCHMAN, JR.;                              (D. Kan.)
    KENNETH E. MOORE; DELIA M.
    YORK; WAYMAN FAVORS;
    R. WAYNE LAMPSON; BRENDA
    HIGHBERGER; JAMES
    CHRISTOPHER ALLMAN;
    FEDERAL BUREAU OF
    INVESTIGATION; UNITED
    STATES MARSHAL SERVICE;
    SANDY GONZALEZ; DEBORAH
    GRABER; DANIEL A. DUNCAN;
    RYAN CARPENTER; T. N.
    HYLTON; PHILIP SIEVE; DAVID J.
    WAXSE,

            Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before O’BRIEN, HOLLOWAY, and BALDOCK, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Appellant James L. Brooks appeals from two orders of the district court and

from the corresponding judgment dismissing with prejudice his civil rights action

against various federal, state, and local defendants. 1 We affirm.

      The first order appealed from dismissed all but one of the defendants

because of failure to state a claim upon which relief could be granted. See Fed.

R. Civ. P. 12(b)(6). 2 The second order dismissed the remaining defendant and

construed Mr. Brooks’s motion for temporary injunction as a motion to recuse and

denied it. We conduct a de novo review of dismissals under Rule 12(b)(6), Sutton

v. Utah State Sch. for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999), and

review refusals to recuse for abuse of discretion, Higganbotham v. Okla. ex rel.

Okla. Transp. Comm’n, 328 F.3d 638, 645 (10th Cir. 2003). Based on these

1
       To the extent Mr. Brooks attempts to appeal from two orders of the
magistrate judge involved in this case, we note that he failed to file objections to
those orders in the district court, and thus has waived any opportunity for
appellate review. United States v. One Parcel of Real Property   , 73 F.3d 1057,
1059 (10th Cir. 1996).
2
       In addition to dismissing under Rule 12(b)(6), the district court analyzed
some claims against some defendants under alternative rationales. Because we
find the dismissals under 12(b)(6) to be correct, we need not address other
theories supporting dismissal.

                                         -2-
standards, we affirm the judgment of the district court for substantially the same

reasons stated by that court in the orders appealed from.

      With regard to the specific arguments made by Mr. Brooks and to the extent

we can understand them, we note that two of his arguments have already been

foreclosed by this court. See Brooks v. Sauceda, No. 00-3025, 2000 WL 1730892,

at **2 (10th Cir. Nov. 22, 2000) (unpublished) (rejecting argument that he was

entitled to a default judgment because defendants filed a motion to dismiss

instead of an answer); see also Brooks v. Graber, 15 Fed. Appx. 764, 765-66

(10th Cir. 2001) (unpublished) (same and further rejecting Mr. Brooks’s

contention “that federal judges are boneheads while he is a legal scholar”);

Sauceda, 2000 WL 1730892 at **3 (rejecting argument that certain local

ordinances are bills of attainder).

      As for his other arguments, Mr. Brooks failed to advance any factual

support for his conclusory allegation that a conspiracy prompted the ten-day

extension of time given the defendants in which to answer or otherwise defend.

The district court properly determined its jurisdiction in both of the orders

appealed from. The court did not abuse its discretion in striking Mr. Brooks’s

second amended complaint. Mr. Brooks’s contention that certain orders issued by

this court are fakes is unsupported and ludicrous. And finally, the district court

was well within its discretion to refuse to recuse.


                                          -3-
      As alluded to above, we have expended valuable court resources on at least

two separate occasions dealing with Mr. Brooks and his various meritless

theories. We repeat our sentiment expressed in Graber, 15 Fed. Appx. at 766:

“We will spend no more judicial time or resources addressing his frivolous

claims.” Our local rule 46.5(D) permits this court, on its own motion, to impose

an appropriate sanction against any person who brings frivolous arguments on

appeal. Those sanctions can include a monetary fine and/or an order to pay the

reasonable expenses of the opposing party, including attorney’s fees. We take

this occasion to warn Mr. Brooks that, should he appear before this court at any

time in the future with the same meritless arguments we have already rejected, he

will be subject to the sanctions described above.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -4-